ORDER
PER CURIAM:
Robert Besenyi appeals his convictions and sentences for class D felony possession of burglar’s tools, section 569.180, RSMo 2000, class C misdemeanor attempted stealing, section 570.030, RSMo Cum. Supp. 2013, and class C misdemeanor trespass in the first degree, section 569.140, RSMo 2000. In his two points on appeal, he challenges the sufficiency of the evidence to support the possession of burglar’s tools and trespass conviction's. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).